Citation Nr: 0304093	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  94-48 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disorder, prior to September 23, 2002.  

(The issue of entitlement to a rating in excess of 40 percent 
for a low back disorder from September 23, 2002, will be 
addressed by the Board in a separate decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
February 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 RO decision which 
denied an increase in a 40 percent rating for the veteran's 
service-connected low back disorder.  A personal hearing at 
the RO was held in January 1995.  In April 1998 and again in 
June 1999, the Board remanded the case to the RO for further 
development.  The appeal was received back at the Board in 
January 2003.  

During the course of this appeal, the rating criteria for 
intervertebral disc syndrome changed.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002).  The change was effective 
September 23, 2002.  The new criteria assign ratings based on 
incapacitating episodes.  A 40 percent rating is assigned 
where there have been incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  A 60 percent rating is assigned with 
incapacitating episodes having a total of at least 6 weeks 
during the past 12 months.  Ratings are also for assignment 
based on chronic orthopedic and neurologic manifestations if 
that results in a higher rating.  Id.  

In this case the old criteria apply to the claim prior to 
September 23, 2002.  The Board is undertaking additional 
development due to the change in criteria pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  The old and the 
new criteria, whichever are more favorable, will apply to the 
claim on and after September 23, 2002.  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  38 C.F.R. § 20.903.  After giving 
the notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal on the issue of 
entitlement to a rating in excess of 40 percent for a low 
back disorder, prior to September 23, 2002, been obtained by 
the RO.  

2.  The veteran's low back disability, prior to September 23, 
2002, is manifested by the equivalent of severe 
intervertebral disc syndrome with intermittent relief; 
pronounced intervertebral disc syndrome with little 
intermittent relief is not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back disability, prior to September 23, 2002, have not been 
met.  38 U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326, and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone 
several VA examinations and pertinent medical treatment 
records were requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate her claim through rating decisions 
and a statement of the case and supplements thereto, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in the November 2002 supplemental 
statement of the case.  In this regard, the Board notes that 
the November 2002 correspondence made specific reference to 
evidence that would be obtained by the Board and records that 
the veteran was asked to submit in support of her appeal.  
She has not identified any additional, relevant evidence that 
has not been requested or obtained.  As it appears that all 
pertinent evidence has been obtained, the Board finds that 
the claims are ready to be reviewed on the merits.  See VCAA; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
letters to the veteran have informed her as to evidence she 
should submit, and informed her of what the VA would obtain.  
As there is no showing that there is additional evidence that 
could be obtained, the Board may proceed.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2002), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The criteria for rating spine disabilities under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 provide for a 40 percent 
evaluation for severe limitation of motion of the lumbar 
spine.  For a lumbosacral strain, a 40 percent evaluation is 
warranted for severe lumbosacral strain with listing of the 
whole spine, marked limitation of forward bending in a 
standing position, positive Goldthwaite's sign, marked 
limitation of flexion in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.  

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293.  A 60 
percent rating is warranted when a low back disorder produces 
or more nearly approximates pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Code 5293.  

Historically, service connection for a low back disorder was 
granted in a May 1987 RO decision with a 20 percent 
evaluation.  In a December 1991 RO decision, the evaluation 
for his low back disability was increased to 40 percent 
disabling.  

On VA examination in November 1993, the veteran complained of 
low back pain with radiation into the left leg.  The 
diagnosis included lumbosacral strain with radiculopathy of 
L4, L5 and S1 on the left.  X-ray studies of the lumbar spine 
revealed no significant abnormality.  

A December 1993 VA neurology consultation report shows that 
results of a nerve conduction study and electromyography 
reflected findings compatible with mild, chronic L5 
radiculopathy.  No evidence of peroneal nerve entrapment 
neuropathy, peripheral neuropathy or myopathy was shown.  

A December 1993 private medical record shows that the veteran 
complained of constant, aching pain in the lumbar region.  
She reported stiffness in her lower extremity, with no 
numbness or tingling.  Lumbar range of motion was limited 
approximately 50 percent for all motions except rotations.  
Sensation was grossly intact in both lower extremities.  The 
diagnosis was lumbosacral strain/sprain.  Physical therapy 
was recommended.  

On VA examination in February 1995, the veteran complained of 
back pain which radiated down the left leg.  She stated that 
the left leg sometimes felt numb, particularly in the area of 
the left foot.  Neurological examination revealed that her 
station and gait were normal.  No significant weakness of the 
left lower extremity was noted.  The left ankle jerk was 
depressed.  Sensory impairment to pinprick and touch in the 
L4, L5, and S1 dermatomes on the left was noted.  The 
diagnosis included radiculopathy, mild, left due to 
degenerative changes in the lumbar spine.  

VA medical records dated from November 1992 to October 2002 
were received.  The medical records essentially reflect 
treatment for a variety of disorders including status post 
non-Hodgkin's lymphoma, diabetes mellitus, and dermatitis.  
Several records note treatment for chronic lumbosacral strain 
with arthritis.  Radiculopathy at L4, L5, and S1 on the left 
was also noted.  

On VA examination in August 2000, it was noted that the 
veteran initially injured her low back in 1975 and was 
treated with physical therapy.  She had a flare-up of low 
back symptoms in 1983.  She gave current complaints of 
constant pain in the low back region, some days worse than 
others.  She said that she had difficulty bending, pushing, 
turning, and twisting.  She complained of numbness and pain 
radiating down the left lower extremity.  She ambulated with 
the help of a cane.  On physical examination, the veteran 
demonstrated mild to moderate spasm of the paraspinal muscles 
of the lumbar spine.  Forward flexion was limited from 0 to 
30 degrees, extension from 0 to 10 degrees, lateral rotation 
from 0 to 15 degrees, and lateral flexion from 0 to 15 
degrees, bilaterally.  Neurological examination demonstrated 
decreased pinprick sensation at the L5-S1 dermatomal pattern 
in the left lower extremity, mildly affecting the L4 
dermatomal pattern as well.  Motor testing was 5/5 in all 
motor groups.  Preservation of ankle reflexes was noted.  The 
diagnostic impression was lumbosacral strain/sprain syndrome.  
The examiner noted that there was evidence of mild 
fatigability but no evidence of incoordination.  Lumbar 
radiculopathy manifested by decreased sensation was also 
noted.  The examiner indicated that the veteran was prone for 
exacerbation of her low back symptoms but it was not possible 
to predict the amount of dysfunction in the future.  

It is noted that the highest assignable rating for limitation 
of lumbar motion and lumbosacral strain is the currently 
assigned 40 percent rating; thus, increased compensation 
cannot be assigned under Diagnostic Codes 5292 or 5295.  The 
veteran is currently assigned a 40 percent evaluation for her 
service-connected low back disability under Diagnostic Code 
5293 for intervertebral disc syndrome.  

The evidence in this case shows that the veteran has low back 
pain with radiculopathy affecting the left lower extremity.  
During the most recent VA examination in August 2000, she 
complained of constant pain, some days worse than other days.  
Findings at that time reflected mild to moderate spasm of the 
paraspinal muscles of the lumbar spine.  The evidence in this 
case suggests symptoms which correlate to no more than severe 
intervertebral disc syndrome with recurring attacks and 
little intermittent relief and thus, precludes a rating in 
excess of 40 percent under Code 5293.  While the veteran's 
symptomatology meets the criteria for the 40 percent rating, 
the evidence does not show that the criteria for a 60 percent 
evaluation may be assigned.  There is no showing of 
pronounced intervertebral disc syndrome with little 
intermittent relief.  There is no significant neurological 
impairment in the lower extremities, and the deep tendon 
reflexes are intact.  Thus, the criteria for the higher 
rating are not demonstrated.  Therefore, the preponderance of 
the evidence establishes that the symptoms do not meet the 
criteria for an evaluation in excess of 40 percent, prior to 
September 23, 2002.  Moreover, the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) have been considered and 
functional limitations have been taken into consideration in 
evaluating the assigned rating.  

Thus, it is the conclusion of the Board that there is no 
symptomatology related to the veteran's service-connected low 
back disability, prior to September 23, 2002, that would 
provide for a higher evaluation and as such a rating in 
excess of 40 percent is not assigned.  The evidence is not so 
evenly balanced as to give rise to a reasonable doubt.  


ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disability, prior to September 23, 2002, is denied.  


____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

